Citation Nr: 1113208	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a gout disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran had active military service from March 1976 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma denied service connection for gout.  

In October 2007, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in Muskogee, Oklahoma.  A transcript of the testimony has been associated with the Veteran's claims file.  

In an April 2008 decision, the Board denied the Veteran's claim seeking service connection for gout.  Thereafter, he filed a timely appeal of the Board's denial with the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court vacated the Board's decision and remanded the matter for further consideration consistent with a Joint Motion for Remand (Joint Motion)

In September 2009, the Board remanded the case for further development.  Specifically, the Board instructed the RO to schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of his claimed gout disorder, to include an examination of his feet, toes, ankles, wrists and elbows.  The RO was also instructed to preferably schedule the examination during an active period of the Veteran's gout.  In a September 2009 letter, the VA Appeals Management Center (AMC) informed the Veteran that he would be scheduled for an examination in connection with his claim for gout at the VA medical facility closest to him.  He was also informed that, if he wished to reschedule his appointment, he should contact the medical facility at the telephone number listed in the appointment notice, and they would do their best to accommodate his schedule.  In September 2009, the AMC initiated the request for the Veteran to be scheduled for a VA examination of his joints and feet to determine the nature, extent, and etiology of his claimed gout disorder.  The examination was completed 


in October 2009, and copies of the October 2009 VA examination report and a November 2009 addendum have been associated with the Veteran's claims file.  Thus, the agency of original jurisdiction has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Board also observes that additional evidence, in the form of statements submitted by the Veteran's wife and co-worker, as well as a VA medical opinion, has been received, which was not previously considered by the RO.  However, the Veteran, through his representative, waived the RO's initial consideration of the evidence in March 2011.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision.  See 38 C.F.R. § 20.1304(c)(2010).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's gout disorder did not manifest until almost one decade after his active duty and has not been shown to be causally or etiologically related to such service.  


CONCLUSION OF LAW

A gout disorder was not incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In this regard, the Board notes that the RO issued to the Veteran a letter in May 2005 prior to the appealed September 2005 rating decision.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

Specifically, the May 2005 letter satisfied the duty to notify provisions concerning his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter apprised him of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

Also, in the March 2006 and January 2008 letters, the Veteran was informed of the laws and regulations governing the assignment of disability ratings and effective dates as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect of the letters was not prejudicial to the Veteran because he was subsequently provided adequate notice and was provided several years to respond with additional argument and evidence.  Also, his claim was then readjudicated, most recently in March 2010 when a supplemental statement of the case was issued.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In addition, the duty to assist the Veteran has been satisfied in this case.  His service treatment records as well as all identified and available VA and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claim adjudicated herein.  Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Pursuant to the September 2009 remand instructions, the Veteran was also afforded a VA examination in October 2009 and a medical opinion was obtained  in November 2009 in connection with his claim in accordance with 38 C.F.R. § 3.159 (c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the October 2009 VA examination in conjunction with the November 2009 medical opinion to be adequate.  The examination included a review and discussion of the Veteran's existing medical records, an interview with the Veteran including a discussion regarding his medical history, and a thorough physical examination of the Veteran's ankles, wrists, elbows, feet and toes.  Based on a review of the Veteran's claims file and an evaluation of the Veteran, the same examiner provided an etiological opinion concerning the Veteran's gout and service, and included the rationale upon which the opinion was based.  The Board finds that the November 2009 addendum, combined with the October 2009 examination report, addresses all the necessary directives listed in the September 2009 Board remand.  

Accordingly, the Board concludes that there is adequate medical evidence of record to make a determination in this case and that the Veteran's claim can be adjudicated on the evidence of record.  See 38 C.F.R. § 4.2 (2010).  The Veteran and his representative have not contended otherwise.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

In the current appeal, the Veteran contends that his gout disorder was incurred in service.  Specifically, during his October 2008 Travel Board hearing, he testified regarding the incurrence of his ingrown toenails in service, and alluded to a possible connection between his ingrown toenails and gout.  See Hearing Transcript, p. 4.  He also testified that he experienced swelling in his bilateral feet, but did not seek treatment for this condition because he was afraid of being called a malingerer while in service.  See Hearing Transcript, p. 5.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for gout.  The Veteran's service treatment records reflect routine treatment for ingrown toenails in his bilateral great toes, but are clear for any evidence of or treatment for other types of foot problems in service.  The Veteran's March 1976 enlistment examination shows the clinical evaluation of his feet and lower extremities to be normal, and the Veteran did not mark to have any foot trouble in his report of medical history.  However, both the examination report and medical history report reflect a notation of an ingrown toenail on the large left toe which was described as slightly inflamed and symptomatic.  The Veteran was later seen at the military podiatry clinic in April 1976 with complaints of an "[i]ngrown l[eft] hallux nail."  For treatment, the great toe was anesthetized and both nail borders were removed.  A November 1976 clinical record reflects that the Veteran was evaluated again for complaints of severe pain and pressure in the ingrown left toenail of the great toe.  He was assessed with "[i]ngrown l[eft] great toenail," and it was noted that the Veteran's toenail had been removed twice before.  

Clinical records dated from January 1977 to November 1977 reflect a number of visits made to the military podiatry clinic for treatment of ingrown toenails on both great toes of the right and left foot, and the Veteran subsequently underwent a bilateral great toes radical excision in December 1977.  However, as reflected in the January 1978 follow-up clinical note, the Veteran's left toe remained unchanged afterwards and he was advised to keep his toes clean.  The Board finds that, while the service treatment records reflect the Veteran's complaints of pain in his toes as a result of his ingrown toenails, the records are clear for any symptoms or signs of gout, including any pain, swelling or stiffness in his bilateral feet, ankles, wrist and elbows separate from his toenail condition.  While the February 1978 clinical note reflects the Veteran's complaints of pain when walking on his feet, the health care provider indicated that the Veteran's pain was secondary to his toenail removal, and compounded by his refusal to follow medical advice in keeping his toes clean.  

Moreover, the medical evidence of record does not show that the Veteran sought treatment for his gout disorder or symptoms of gout immediately following his period of service or for many years thereafter.  Therefore, the Board finds that a gout disorder did not manifest in service or within one year thereafter.  

The Board further observes that the post-service record on appeal is similarly negative for any findings of complaints, treatment or diagnosis of gout disorder, or any swelling or pain in the lower extremities, until eight years after service.  Indeed, aside from the Veteran's recent assertions of bilateral foot swelling during service, the earliest corroborate evidence of foot pain or swelling comes from a VA outpatient clinical report dated in August 1991 during which the Veteran presented with complaints of swelling in his left ankle and foot, and relayed a history of "gouty arthritis."  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

Private treatment records dated from June 1996 to December 2003 reflect the Veteran's treatment for and diagnosis of gout disorder, as well as medical findings of gouty arthritis.  The Veteran later submitted hospital emergency records dated in 1984 which show that he was evaluated for low back pain and underwent a magnetic resonance imaging (MRI) of his back, the results of which revealed "slight posterior fringing at the L3-4 level."  The emergency records are clear for any complaints of or treatment for gout.  

In a November 2005 private medical letter, the Veteran's physician, Dr. R.C. indicated that the Veteran had a diagnosis of gout and that his medical history revealed findings of joint pain dating back to 1984.  Dr. R.C. opined that the Veteran's gout "could have started while in military service."  

In December 2005, the Veteran was accorded a pertinent VA examination of his feet.  During the examination, he reported flare-ups of gout about four to five times per year.  He reported that he "can have the gout in any of his toes, his ankles, wrists or elbows."  Physical examination revealed no joint deformity, deviation, inflammation or discoloration.  Gait was normal, and the Veteran was able to stand, squat, supinate, pronate, and rise on his toes and heels without difficulty.  Achilles alignment was within normal limits and negative for pain with manipulation.  Range of motion was normal bilaterally, and there was no pain with range of motion or decrease in function with repetition.  Vibratory sensation and light touch sensation were intact, and the Veteran was able to walk on his heels and toes.  There was also no edema, and pedal pulses were normal.  There was, however, callous formation over the metatarsal phalangeal joint and the medial edge of the great toes bilaterally, and a thickened yellow toenail over the fifth digit of each foot.  The left great toe had no nail, but did have scaling skin over the nail bed.  A deformed partial nail was present over the right great toe with deformity of the nail matrix.  Diagnosis was "ingrown toenails status post removal."  As no other foot disorder was detected, an opinion as to a nexus between a current gout disorder involving the feet and service was not proffered.  

Pursuant to the September 2009 Board remand, the Veteran was afforded another VA examination in October 2009.  The examiner initially noted that upon scheduling the Veteran's appointment, the Oklahoma City VA Compensation and Pension Department notified the Veteran that he should contact them if he experienced a flare-up prior to his appointment date, and they would arrange to have him seen immediately so he could be evaluated during an acute phase of his gout.  However, the examiner observed that the Veteran was not experiencing an acute episode of gout during the appointment.  During the examination, the Veteran reported that he was put on medication for gout while in service, and his gout progressed to the point wherein he was experiencing intermittent flare-ups of this disorder.  The Veteran stated that his last episode of gout was one month prior and the flare-ups occur in his ankles, toes, elbows and wrists.  He indicated that during these flare-ups, he experiences swelling as well as increased heat and redness in his toes - especially his great toes.  He reported that his flare-ups occur four times per year and typically last for two days, and he is functionally limited during this time because he avoids any weight bearing activities such as standing and walking.  He further avoids lifting with his arm because this exacerbates the pain.  According to the Veteran, he does not have any difficulty performing his occupational duties or his activities of daily living unless he is experiencing a flare-up of gout.  While his flare-ups can occur in any joint, the Veteran reports to experience pain, weakness and stiffness in his ankles, wrists and elbows on a daily basis.  

Upon physical examination, the examiner noted that the Veteran walked without the use of any assistive devices and did not appear to be in apparent distress while walking.  Physical examination of the bilateral elbows revealed no tenderness to palpation over the left elbow, but there was tenderness "over the medial and lateral epicondyle" of the right elbow.  The Veteran's range of motion in his elbows was shown to be normal, and there was no evidence of change in function during repetitive motion.  The examiner further observed no evidence of swelling, erythema, or increased warmth at either elbow joint and his motor strength was shown to be 5/5 in his bilateral upper extremities.  Physical examination of the bilateral wrists revealed tenderness to palpation, but there was no sign of swelling, increased warmth, instability, weakness or redness in either wrist.  The Veteran was shown to have dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  There was no pain noted during the examination, nor any changes in range of motion upon repetitive motion.  

The Veteran's bilateral ankles were shown to be normal to appearance with no evidence of increased warmth, redness, swelling or any observed abnormalities.  There was no tenderness to palpation of the left ankle, but the Veteran's right ankle did have "pain to palpation on both the medial and lateral malleoli, distal to the malleoli."  The Veteran was shown to have dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  He did not experience any pain in his left ankle, but reported to have pain in the right ankle at the end of dorsiflexion at 20 degrees, and at the end of plantar flexion at 45 degrees.  There was no change in function noted during repetitive motion.  Examination of the bilateral feet was negative for any joint deformity, deviation, inflammation, or discoloration and there was no evidence of a fungal infection.  The Achilles alignment was within normal limits and the examiner observed normal height within the arches of the feet as well as normal range of motion in the feet.  There was no change in function during repetition and no evidence of erythema, edema, increased warmth or effusion in the bilateral feet.  The examiner did observe tenderness to palpation of the first metatarsalphalangeal (MTP) joint of the left great toe, but otherwise, no tenderness in the remaining toes or in the feet.  

Based on her discussion with the Veteran, as well as the physical evaluation and X-ray reports of the bilateral ankles, feet, wrists and elbows, the examiner diagnosed the Veteran with 1) degenerative joint disease (DJD) of the left ankle, with calcaneal plantar spur and vascular calcifications; 2) DJD of the right ankle with vascular calcifications and hypertrophic changes of the posterior calcaneus; 3) DJD of the left foot with calcaneal plantar spur and vascular calcification; 4) degenerative bone spur of the left elbow; 5) vascular calcifications of the bilateral wrists; 6) DJD of the right foot, including joint space narrowing at the first metatarsophalangeal joint and calcaneal spur; and 7) DJD of the right elbow with degenerative spur at the olecranon process.  

In the November 2009 addendum, the examiner, upon reviewing the Veteran's claims file, noted that the Veteran was seen on several occasions for ingrown toenails of the bilateral great toes during service, but found no documentation revealing any objective medical findings or symptomatology consistent with the diagnosis of gout.  The examiner observed that the first documented evidence of the Veteran's gout was the VA outpatient clinical record dated in 1991, during which the Veteran relayed a history of gout and was experiencing an acute flare up.  According to the examiner, there were no records available between 1983 and 1991 to document symptoms or laboratory findings of a gout disorder.  Based on her review of the evidence, the examiner opined that the Veteran's currently diagnosed gout is less likely than not secondary to his active military service.  

As previously discussed in the Introduction, the Veteran submitted additional records subsequent to the March 2010 Supplemental Statement of the Case (SSOC).  These records include a December 2009 statement from his wife, J.F., in which she states that her husband has been inflicted with acute attacks of gout throughout their marriage which have increased in duration and severity over the years.  According to J.F., the Veteran experiences burning pain, stiffness, swelling and inflammation in his ankles and toes which reaches such an extreme level that he is unable to stand or walk.  The Veteran also submitted a statement from his co-worker, S.R., dated in December 2009, in which he states that he has worked with the Veteran for the last fourteen years and has witnessed several of his gout attacks - the first and most severe flare-up taking place in 1997, wherein the Veteran was in severe pain and unable to walk.  

In an August 2010 letter, the VA staff physician appears to have reviewed the Veteran's service treatment records and notes that the Veteran was seen on several occasions with complaints of pain in his toes and feet during service.  She noted that his great toe nails were removed during active duty after he complained of redness and throbbing pain in his toes.  She also noted that he was treated for hypertension on several occasions during active service.  According to the staff physician, there was no diagnosis of gout until after his separation from service, and the Veteran did not begin treatment at the VA until the mid 90s, wherein he was seen on numerous occasions after experiencing bouts of extreme pain in his knees and the back of his feet and toes.  The physician noted that the Veteran was simultaneously being treated for hypertension, and while there is no direct correlation between gout and hypertension, there is a lot written between the relationship of chronic pain and high blood pressure.  She concluded that the Veteran "probably did have gout while on active duty, since most of his symptoms during that time were similar in nature."  

The Board notes that the objective medical evidence reflects that the Veteran has a gout disorder.  As previously discussed, there is a lack of evidence reflecting any findings, symptoms or treatment for gout during the Veteran's service.  While the records reflect treatment for in-grown toenails in his bilateral great toes, they are clear for any mention or discussion of gout or symptoms relating to gout during the Veteran's years in active service.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  

In deciding whether the Veteran's gout is etiologically related to his service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. Ap. 171 (1991).

As previously discussed above, there was no medical opinion proffered in the December 2005 VA examination report.  The Board acknowledges the November 2005 private opinion and August 2010 VA opinion, which allude to a potential connection between the Veteran's current gout and service.  However, these opinions are too speculative in nature and therefore cannot be relied upon in rendering a decision.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (statements favorable to the Veteran's claim that do little more than suggest a possibility are too speculative to establish the required nexus for service connection).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).  

In addition, the August 2010 VA physician appears to have based her opinion on an inaccurate factual premise and an incomplete review of the record.  She writes in her opinion that the Veteran was seen on several occasions for complaints of pain in his toes and feet during service.  However, the record discloses, and the physician fails to include, that the Veteran was seen at sick call on several occasions due to recurrent ingrown toenails in both the great toes and the pain in his toes and feet was due to his ingrown toenails.  Furthermore, the physician rests her opinion on the rationale that the Veteran's symptoms during his years in service were "similar in nature."  The Board finds this opinion somewhat unclear.  Assuming she means his symptoms in service were similar in nature to the symptoms he currently experiences, the Board finds that this rationale is based on an inaccurate reading of the record.  The Veteran's service treatment records reflect he was seen a number of times in service due to the pain and discomfort associated with ingrown infected toenails in the right and left great toes, as well as pain in his feet when walking as a result of the removal of these toenails and the inadequate medical care of the toes post-toenail removal.  However, the records are clear for any mention of or treatment for pain, swelling, stiffness or weakness in the ankles, feet, wrists, and elbows separate from his ingrown toenail condition - symptoms that he currently experiences now as a result of his gout disorder.  

In summary, the August 2010 VA physician fails to address the lack of complaints, treatment, or diagnosis of a gout disorder or symptomatology consistent with a gout disorder in the service treatment records, nor does she discuss the years long evidentiary gap between the Veteran's military service and his first complaints and diagnosis of a gout disorder.  As such, the August 2010 medical opinion is based on incomplete and inaccurate information and does not provide a complete rationale.  Therefore, it is of little probative value because it is not predicated on an accurate factual history and thorough review of the claims file.  See Nieves-Rodriguez v. Peake.  (It is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.)  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (The probative value of a medical opinion is significantly lessened to the extent it is based on an inaccurate factual premise).  

Conversely, the October 2009 VA examination report includes a complete physical examination of the Veteran's wrists, ankles, elbows, feet and toes and the November 2009 addendum includes a thorough review of the Veteran's claims file.  In the November 2009 VA medical opinion, the VA examiner based her opinion on an accurate background and the relevant historical facts.  Indeed, the examiner specifically noted that there was no evidence of or treatment for gout in service or for many years thereafter.  In addition, the examiner offers a thorough rationale for the opinion reached that is clearly supported by the evidence of record.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, in this case, when weighing the evidence of record, the Board finds the medical opinion of the October/November 2009 VA examiner more probative on the question of medical nexus with respect to any relationship between the Veteran's current disability and his active military service.  In so finding, the Board reiterates that the VA examiner's opinion was based on a complete review of the claims file, the Veteran's reported history, and a clinical evaluation.  

In assigning greater probative value to the VA examination report, the Board has not ignored the Veteran's lay statements linking his current disability to his active service.  The Board acknowledges the Veteran's statements that he has experienced swelling and pain in his ankles, feet and calves since service.  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran can also attest to factual matters on which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, while lay persons may provide competent testimony as to that which can be observed and visible symptoms and manifestations of a disorder, they are not considered competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, because they lack the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the Veteran is competent to discuss experiencing pain and swelling in his lower extremities while in service, he is not competent to relate his current disability to service.  

The Board has also considered the provisions of 38 C.F.R. § 3.303(b), in light of the Veteran's claims of continuous symptomatology since service.  In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, in a merits context, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan 451 F. 3d at 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  

While the Veteran in the current appeal maintains that his gout was incurred in service, aside from pain and swelling caused by the ingrown toenails and their removals, there is no objective evidence of any other foot disorder during service.  The Board finds this fact to be particularly significant in view of the numerous occasions that the Veteran was treated for his ingrown toenails.  In fact, in a January 1978 clinical report reflecting follow-up care for the Veteran's toenail condition, the treatment provider noted that the Veteran "is apparently using this injury to his best advantage" and that he "wants a profile of some sort."  Indeed, it is reasonable to assume that the Veteran would surely have complained of any other foot problem at some point or another during his many visits to the podiatry clinic, and reasonable to assume that any other foot disorder would have been espied and documented by foot care providers.  The fact that the Veteran underwent numerous evaluations for his feet during service, but failed to mention the pain and swelling in his feet, ankles and calves weighs against his credibility.  The Board does not find the Veteran's assertion that he did not complain of his non-toenail foot swelling during service because he did not want to be regarded as a malingerer to be particularly credible.  See Owens v. Brown, 7 Vet. App. 429 (1995) ( it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  On the contrary, it appears that the Veteran had ample opportunity to report all of his foot problems since he was repeatedly reporting to sick call for other conditions.  

In addition, the record discloses eight years from the time the Veteran separated from service and the first medical evidence of record reflecting symptoms of and treatment for gout.  In the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue, eight years after service, is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

In sum, after considering the credibility and probative value of the evidence in this case, the Board finds the evidence against the Veteran's claim for service connection for a gout disorder to be more persuasive than the evidence in favor of the claim.  Although the Veteran currently has a diagnosis of gout disorder and has indicated that the condition existed since his military service, his service treatment records are clear for any swelling, stiffness and non-toenail related pain and inflammation in his lower extremities.  In addition, the Veteran's first documented complaints of non-toenail related pain in his lower extremities were not until many years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the weight to be accorded the medical evidence must be determined by the quality of it and not by quantity.  As noted above, while the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement.  Without evidence of sufficient probative value to support findings of a gout disorder and/or symptoms of gout in service, there is a lack of persuasive medical opinion linking the diagnosed gout disorder to military service.  

Thus, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a gout disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for gout is not warranted.
ORDER

Service connection for a gout disorder is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


